DETAILED ACTION

Specification
Please update cross reference to related applications; paragraph [0001].  Application Serial No. 16/260,545 has been issued as U.S. Patent No. 11,046,793.  


Claim Objections
Claim 16 is objected to because of the following informalities:   In line 2, please replace “germinal” with “geminal”.  

Claim 17 is objected to because of the following informalities:   In line 1, please replace “have” with “are”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim is drawn to use of a quenching agent having a mean particle size of from 5 to 100 nm.  The specification was consulted for guidance.  The working example describes use of Sylopol 948 (G 948) as the quenching agent, and Table 2 reports an average particle size of 58 µm for this product.  The Table also lists four other types of silica useful for practicing the invention, each with an average particle size on order of about 100 µm.  The tabulated average particle size of about 100 µm is three orders of magnitude greater than claimed upper limit of mean particle size of 100 nm.  
Based on these observations, it is deemed that claim 11 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 11 is drawn to use of a quenching agent having a mean particle size of from 5 to 100 nm.  The specification was consulted for guidance.  The working example describes use of Sylopol 948 (G 948) as the quenching agent, and Table 2 reports an average particle size of 58 µm for this product.  Average particle size for other types of silica useful for the invention is also reported in micron units.  There appears to be a discrepancy in units between claimed mean particle size and reported average particle size, and it appears that claimed mean particle size should have units of µm instead of nm.  In this case, claim 17 is also rejected because the agglomerated particle size range of 1-40 µm would appear to lie outside of mean particle size range of 5-100 µm, and it is unclear how mean particle size (for example 40 µm) may be greater than agglomerated particle size (5 µm).  
Based on these observations, it is deemed that claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.    



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muhle et al. (US 5,672,666).
Muhle et al. teaches a process of polymerizing hydrocarbon monomer in the presence of a polymerization catalyst followed by adding wet silica (Davison 948, mean particle size 50 µm, surface area 300m2/g) to the reactor to deactivate the polymerization catalyst.  Inventors contemplate use of one or more reactors where deactivation is added in an intermediate location between reactors (col. 17, line 23).  Thus, one of ordinary skill in the art would have found it obvious to add catalyst deactivator to an effluent stream originating from the first reactor.
Regarding claim 6, reference is silent with respect to the pH of an aqueous suspension of silica.  However, in light of the fact that the silica utilized in Muhle et al. is substantially the same as that described in instant claims, reasonable basis exists to believe that an aqueous suspension of silica of the prior art will exhibit substantially the same pH range.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Synthetic silicas such as Davison 948 inherently comprise isolated, geminal, and/or vicinal silanol groups as described in claim 16.  
  
Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muhle et al. (US 5,672,666) in view of Reimers et al. (US 2017/0298154).
The discussion of the disclosures of the prior art from the preceding paragraph is incorporated here by reference.  The teaching of Muhle et al. appears general as inventors contemplate adapting use of deactivating agent to various polymerization systems.  One of ordinary skill in the art would have found it obvious to use deactivating agent in a polymerization system such as one described in Reimers et al. comprising a reactor, a first effluent stream exiting the reactor, a liquid-vapor separator, a second effluent stream exiting the liquid-vapor separator, and a recycle stream.  The person of ordinary skill in the art would have found it obvious to introduce deactivator solely to the first effluent stream so that polymerization does not continue to the liquid-vapor separator.  One of ordinary skill in the art would have found it obvious that the recycle stream, which contains unreacted hydrocarbon monomer and a portion of solvent, is separated from, and therefore devoid of, solid deactivated catalyst and solid silica residue.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muhle et al. (US 5,672,666) in view of Reimers et al. (US 9,708,428).
The discussion of the disclosures of the prior art from the preceding paragraph is incorporated here by reference.  The teaching of Muhle et al. appears general as inventors contemplate adapting use of deactivating agent to various polymerization systems.  One of ordinary skill in the art would have found it obvious to use quenching agent in any polymerization system such as one containing a spiral flow heat exchanger such as that described in Reimers et al. The person of ordinary skill in the art would have the combination of teachings to work with a reasonable degree of success since deactivation is independent of the nature of the reactor.    

Subject of claim 7 is patentably distinct over the disclosure of Muhle et al.  Prior art does not teach liquid-liquid separation.  




Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


15.	Claims 1, 2, 4-7, 9, 10, 12-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,046,793.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same process of quenching a polymerization reaction comprising introducing a quenching agent comprising into a first effluent stream comprising polymer exiting a polymerization zone, wherein the quenching agent comprises amorphous silica having a specific surface area of from 300 to 800 m2/g.
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 23, 2022